Citation Nr: 1638952	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  12-25 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a right foot condition.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel





INTRODUCTION

The Veteran served on active duty from August 1981 to June 1984.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a April 2011 and March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  Jurisdiction of the appeal is currently with the RO in Oakland, California.  

The Board remanded the appeal in April 2015 and April 2016 to schedule the Veteran for a Board videoconference hearing.  Pursuant to the most recent April 2016 Board remand, the Veteran was scheduled for a September 2016 videoconference hearing.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  He did not appear for the scheduled September 2016 hearing and his hearing request has, accordingly, been withdrawn.  


FINDINGS OF FACT

1. The Veteran had hazardous noise exposure in service.

2. The Veteran experienced symptoms of tinnitus in service and since service separation. 

3. Tinnitus is etiologically related to service. 

4. The Veteran has right foot pain related to an old right midfoot sprain.

5.  The evidence is at least in equipoise on the question of whether residuals of a right midfoot sprain are related to service.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, tinnitus was incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  Resolving reasonable doubt in the Veteran's favor, residuals of a right midfoot sprain were incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016). Because this decision constitutes a full grant of the benefits sought on appeal, no further discussion regarding VCAA notice or assistance duties is required. 

Service Connection Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Tinnitus is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) apply to this claim.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258 (2015). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991). In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data. 
See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).


(CONTINUED ON NEXT PAGE)

Tinnitus

The Veteran contends that tinnitus is related to exposure to jet engine noise while serving as a Tactical Aircraft Maintenance specialist in service.  He reported, during a March 2011 VA examination, that he worked on jet aircraft in service, often without ear protection, and additionally had some exposure to gun fire in basic training. He also reported that tinnitus had its onset, at least 20 years prior.  In an associated February 2011 Tinnitus Questionnaire, which the Veteran was asked to bring to his VA examination, he reported that ringing in the ears was constant and reported that tinnitus started during service.  In a February 2011 substantive appeal, the Veteran reported that he first noticed ringing in his ears when he was away from the constant noise of the flight line.  After reviewing all the lay and medical evidence, including the Veteran's statements, the Board finds, resolving all reasonable doubt in the Veteran's favor, that tinnitus was incurred in service.

The Board finds that the Veteran was exposed to hazardous noise in service.  The Veteran's DD Form 214 reflects a Military Occupational Specialty (MOS) in "Tactical Aircraft Maintenance."  The Duty MOS Noise Exposure Listing for Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus shows that veterans with a duty MOS in "Tactical Aircraft Maintenance."  Have a high probability of exposure to hazardous noise.  See M21-1, III.iv.4.B.3.d.  Additionally, the Veteran is competent to describe noise exposure in service, and the Board finds that his statements describing exposure to jet engine noise is credible.  

The Veteran reported in a February 2011 Tinnitus Questionnaire and in his substantive appeal that tinnitus began in service.  While he reported having "at least" a 20-year history of tinnitus during his VA examination, the Board finds that this approximation is not inconsistent with the report of in-service onset.  The Board finds that the Veteran's statements are credible, and his report of experiencing tinnitus symptoms both in service and post-service is consistent with the Board's finding of exposure to acoustic trauma in service.  

While an April 2011 VA examiner opined, in a supplemental medical opinion, that tinnitus was, not as likely as not, due to acoustic trauma during military service, she reasoned that the Veteran reported an onset of tinnitus 20 years ago, five years after military service, and reasoned that he did not report the onset of tinnitus specifically during military service.  The Board finds that the VA opinion did not adequately consider the Veteran's statement made in a February 2011 Tinnitus Questionnaire, indicating that tinnitus had its onset during service, his qualification during the March 2011 VA examination that tinnitus had its onset "at least" 20 years prior, and his substantive appeal, clarifying that tinnitus symptoms were noticed in service.  Additionally, while the VA examiner noted the correlation between hearing loss and noise exposure, she did not address complaints related to hearing loss shown in service treatment records.   Accordingly, the Board finds that the VA opinion did not adequately consider a full and accurate factual background with regard to the Veteran's in-service symptomatology.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  The Board finds that the Veteran is competent and credible to identify hazardous noise exposure in service, and to identify tinnitus symptoms present both in service and since service separation.  Resolving reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for tinnitus.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Right Foot Condition

The Veteran contends that a current right foot condition is related to service, and contends in his September 2012 substantive appeal that right foot pain has remained constant since service.  

Service treatment records show that the Veteran injured his right foot in service.  The Veteran was treated in May 1987 for trauma to the right foot, when his foot was hit by someone's knee.  He had swelling and tenderness without loss of motion in the toes.  X-rays showed no fracture to the foot.  No further complaints were noted in service or on a June 1984 separation examination.    

During a January 2011 VA examination, the Veteran described an injury to the right foot in service.  He stated that another soldier's knee landed directly onto the top of his foot, and since that time, he had gradually worsening problems with pain and stiffness along the top of the foot.  The Veteran reported that pain used to be episodic but increased in frequency and severity over the past 10 years.  He denied additional trauma or injury involving the right foot.  A physical examination revealed tenderness over the dorsal arch.  X-rays were normal.  The VA examiner opined that the Veteran's right foot condition was less likely as not caused by or a result of injury during service.  She reasoned that service treatment records show that the Veteran was treated conservatively for a right foot contusion in service, and that the contusion fully resolved.  The VA examiner stated that the injury would be considered an acute condition, that there was no evidence supporting a chronic right foot condition, and that x-rays revealed no abnormalities.  

VA treatment records dated in December 2010 note a complaint of right dorsal foot pain.  The Veteran also reported pain in his right foot during the course of treatment in August 2011, which he related to an old injury.  The Veteran was seen for right foot pain in October 2011.  At that time, the Veteran reported an injury to the foot in January or February 2011, however, his report that someone fell on his foot appears to mirror that of his in-service injury.  He was treated with physical therapy for right foot pain from October 2011 to February 2012.  

A December 2011 VA podiatry consult shows that the Veteran reported right foot pain which had been present, on and off, for about 20 years.  X-rays had been taken and the Veteran was treated with physical therapy over the past couple of months.  The Veteran was diagnosed with an old midfoot sprain of the right foot.  The podiatrist discussed, with the Veteran, the structural and mechanical aspects of the right midfoot and how an old midfoot sprain could create a subtle instability and pain.  Continued use of a cane and an over the counter insole were recommended for improved foot support.   

A VA Primary Care Clinic note dated in May 2012 shows that the Veteran asked about his right foot, which he related to an old in-service injury when another soldier fell on the dorsum of his foot with his knee.  The Veteran reported daily right foot pain.  With regard to foot pain, the Veteran's VA physician stated that it was likely old and chronic.  

The Board finds that the Veteran is credible in describing an in-service injury to the right foot, which is documented in service treatment records.  The Board finds that the Veteran is also credible in his report of episodic pain on the top of the right foot since service.  While the Veteran indicated, during the course of treatment in October 2011, that he had some injury to the right foot in January or February 2011, evidence of record indicates that right foot pain was already present prior any injury in January or February 2011.  In that regard, the Veteran submitted his claim for right foot pain in November 2010, and he noted right foot dorsal pain during the course of VA treatment in December 2010.   

The Board finds that the evidence is at least in equipoise on the question of whether the Veteran has a currently diagnosed right foot disability that is related to service.  While a January 2011 VA examiner found no x-ray evidence of a current right foot disability and opined that the injury to the right foot in service was acute and had fully resolved; a VA podiatrist related the Veteran's current right foot pain to an old midfoot sprain in service, reasoning that such injury could create subtle instability and pain.  The Veteran's VA Primary Care physician also indicated that the Veteran's right foot condition was likely old and chronic, based on his history of injury.  To be adequate, a medical opinion must be based upon an accurate factual premise. Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  This includes considering a veteran's lay assertions of symptomatology that he is competent to observe, unless the Board has explicitly found that the assertions are not credible.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The Board has found that the Veteran has credibly reported a history of injury to the right foot in service with episodic pain since service, and therefore, the VA podiatrist and primary care physician's opinions based on such history of injury and the Veteran's current complaints are probative.  Resolving reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for residuals of a right midfoot sprain.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.




ORDER

Service connection for tinnitus is granted.

Service connection for residuals of a right midfoot sprain is granted.  




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


